EMPLOYMENT AGREEMENT This sets forth the terms of the Employment Agreement made January 29, 2010 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national banking association (“CBNA”), both having offices located in Dewitt, New York (collectively, the "Employer"), and (ii) BRIAN D. DONAHUE, an individual currently residing at Olean, New York ("Employee").This Agreement is effective as of January 1, 2010 and supersedes the Employment Agreement between the parties that expires December 31, 2009. W I T N E S S E T
